DETAILED ACTION
This office action is made final. Claims 1, 9-10, and 12-17 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 2/8/2022, amended claims 1, 9, 10, 12, and 17.
Response to Amendment
The previously pending rejection to claims 1, 9-10, and 12-17, under 35 USC 101 (Alice), will be maintained.
The previously pending rejection to claim 13, under 35 USC 112(a), will be maintained.
The previously pending rejection to claim 17, under 35 USC 112(a), has been withdrawn.
Response to Arguments
Applicant’s arguments received on date 2/8/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. 

Response to Arguments under 35 USC 112:
Applicant asserts that “the claimed features of "read, at least, parameters for a slope of a target field and farming information that represents a farming work carried out in the target field; and calculate ingestion resource volume based on the read parameters ... " is supported and enabled by the Applicant's disclosure, i.e., one of ordinary skill in the art readily would be able to make and/or use the claimed invention in light of the relevant portions of the specification.” Examiner respectfully disagrees.

Whether one of ordinary skill in the art could recognize a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The point is that the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Therefore, the ability of one skilled in the art to make and use the claimed invention does not satisfy the new matter.

Response to Arguments under 35 USC 101:
Applicant asserts that “Applicant respectfully submits that the amended claim features are rooted in computer technology to address a computer related problem, and as such, cannot be practically performed in human-mind or with pen and paper.” Examiner respectfully disagrees.

The instant application is not directed to resolving a computer-network or Internet centric problem, as is the case in the DDR V. Hotels.com decision.  Nor is the inventive concept necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.  Instead the inventive concept is directed to the abstract idea of calculates the ingestion resource amount showing the quantity that is ingested amount of object crops when grown according to farming information based on farming information regarding agricultural work performed in process in which object crops are grown in a target agricultural field and evaluating farming work to be carried out on the cultivated field, based on the risk information, a 
The DDR patent, both in the disclosure and in the claims, sets forth and defines a technical solution to a technical problem through the implementation of computer software in the context of e-commerce.  A cursory review of the specifications and claims of the DDR patent, DDR’s claims were directed to a mechanism that worked differently than how routine clicking on a hyperlink operates. The additional elements perform dynamic web page generation and redirected network traffic in a manner other than what is well-understood, routine, and conventional in the field. Therefore, the claims add meaningful limitations that amount to more than generally linking the use the abstract idea to a particular technological environment. In the DDR, the manner in which the network itself operated was changed to improve network operations.
Accordingly, the claims are not similar to those found patentable in the DDR Holdings V. Hotels.com decision and are therefore not patent eligible under 35 U.S.C. 101.
In the recent DDR court decision, the court stated:

    PNG
    media_image1.png
    218
    513
    media_image1.png
    Greyscale


Applicant asserts that “similar to Example 39 the claims are wholly integrated into the practical application of the claimed features perform a kind of computer simulation that inputs information about a cultivated field and output evaluation of farming work to be carried out on the cultivated field.” Examiner respectfully disagrees.

The claim in Example 39 is directed to a computer-implemented method of training a neural network for facial detection. The claim is eligible because of the two-phase training technique in combination with the transforming of the facial images.
As discussed below in section 101, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 9-10, are the recitations of “receive soil data by a sensor that collects information about a cultivated field, calculate ingestion resource volume of the target crop by calculating a difference between a minimum volume of a nutrient and a volume of the nutrient included in the soil based on the soil data sensed by the sensor, the minimum volume being a threshold volume of the nutrient that is ingestible by the target crop from the soil, generate risk information representing a risk degree of yield decrease of the target crop based on necessary resource volume required for growing the target crop and the ingestion resource volume, and evaluate farming work to be carried out on the cultivated field based on the risk
Information are carried out by one or more processors,” and these additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. 

Applicant asserts that “the claimed features of the present application, perform a kind of computer simulation that provides a specific improvement over prior systems, resulting in improved evaluation of farming work to be carried out on the cultivated field.” Examiner respectfully disagrees.

As discussed below, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. 
Here, under Step 2A, claim 1 and similarly claims 9-10, recites “receive soil data by a sensor that collects information about a cultivated field, calculate ingestion resource volume of the target crop by calculating a difference between a minimum volume of a nutrient and a volume of the nutrient included in the soil based on the soil data sensed by the sensor, the minimum volume being a threshold volume of the nutrient that is ingestible by the target crop from the soil, generate risk information representing a risk degree of yield decrease of the target crop based on necessary resource volume required for growing the target crop and the ingestion resource volume, and evaluate farming work to be carried out on the cultivated field based on the risk Information are carried out by one or more processors,” and these additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13 recites, “read, at least, parameters for a slope of a target field and farming information that represents a farming work carried out in the target field; and calculate ingestion resource volume based on the read parameters and the read farming information regarding to farming work in a process of cultivating a target crop in .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9-10, and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 9-10, and 12-17 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 
Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo
Independent claims 1 and 9-10, the claim, when “taken as a whole,” is directed to the abstract idea of receiving soil data that collects information about a cultivated field; calculating ingestion resource volume of the target crop by calculating a difference between a minimum volume of a nutrient and a volume of the nutrient included in the soil based on the soil data sensed, the minimum volume being a threshold volume of the nutrient that is ingestible by the target crop from the soil; generating risk information representing a risk degree of yield decrease of the target crop based on necessary resource volume required for growing the target crop and the ingestion resource volume; and evaluating farming work to be carried out on the cultivated field, based on the risk information.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 9-10 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity including fundamental economic principles or practices (including hedging, insurance, mitigating risk), mathematical concepts (i.e., mathematical calculation), and mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, 
Further, Examiner asserts that claim 10 also does not include limitations amounting to significantly more than the abstract idea. Although claim 10 includes a non-transitory recording medium storing an information processing program causing a computer.
Moreover, claims 1, 9-10, 12, and 15 recite receiving, transmitting, storing, and displaying/outputting data are examples of insignificant extra-solution activity.
Furthermore, claims 1, 9-10, and 12-17 generally link the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring FairWarning v. Iatric Systems. Likewise, claims 1, 9-10, and 12-17 implying that generating risk information representing a risk degree of yield decrease of the target crop based on necessary resource volume required for growing the target crop and the ingestion resource volume is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 9-10, and 12-17 are not indicative of integration into a practical application.
Since Claims 1 and 9-10 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 9-10 are “directed to” an abstract idea.
As a result, Examiner asserts that claims 12-17 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the 
Claims 1 and 9-10 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 9-10 include various elements that are not directed to the abstract idea.  These elements include a memory storing instructions; and a processor connected to the memory and configured to executes the instructions.
Further, Examiner asserts that claims 1 and 9-10 also do not include limitations amounting to significantly more than the abstract idea. Although claims 1 and 9-10 include a sensor, a memory storing instructions, and a processor connected to the memory and configured to executes the instructions amount to generic computing elements performing generic computing functions. 
Examiner asserts that a sensor, a memory storing instructions, and a processor connected to the memory and configured to executes the instructions do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic computing functions routinely provided by a general purpose computer. 
Further, Examiner asserts that claim 10 also does not include limitations amounting to significantly more than the abstract idea. Although claim 10
Further, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing, transmitting/displaying data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
The computing elements with a sensor, a memory, and a processor are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.1
Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
None of the steps/functions of independent/dependent claims whether taken alone or in an ordered combination amount to significantly more than the abstract idea. For example, no inventive concept can be found in any unconventional or non-generic combination of known pieces similar to Bascom. For these reasons, none of the additional elements of independent claims 1 and 9-10 amount to significantly more than the abstract idea. Accordingly, independent claims 1 and 9-10 are ineligible.
In addition, Fig. 9 and pages 39-40 of the specifications detail any combination of a generic computer to perform the method (i.e., general purpose computer can be any of various commercially available processors).  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
Claims 12-17 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 1.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in 
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        2/22/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        McComb et al. (U.S. Pub. No. 2007/0174095) discloses a risk of insuring that grower with crop insurance based on a yield performance or revenue performance may decrease (paras [0035] and [0055]).
        
        Levine et al. (U.S. Pub. No. 2011/0295575) discloses resource potential engine 242 may compute the availability of one or multiple resources, such as insolation, wind, vegetation, water, natural gas, coal, oil; para [0079] site specific parameters are obtained; para [0107] there are three main measurable components to modeling wind patterns, direction, and intensity. These components are: (1) Historical climate measurements (wind speed maps for a given location) (2) Temperature gradients (daily average/max/min temperature readings for a given location) (3) Topography and elevation (shape, slope, and height of the terrain-available through DEM maps) (paras [0044] and [0126] and [0107]).
        
        Mewes et al. (U.S. Pub. No. 2017/0038749) discloses a calculation to ingestone or more precision agriculture (agronomic) models 150 to perform simulations 152 and produce output data 160. The output data 160 is represented by one or more soil-plant atmosphere profiles 161 that each reflect outcomes of simulations performed by the one or more agronomic models 150 to achieve the desired outcomes (paras [0055] and [0043]).